Citation Nr: 0518197	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  03-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for labyrinthitis.

2.  Entitlement to service connection for calcaneal spur, 
right heel.

3.  Entitlement to an increased evaluation for residuals of 
chronic ligament inflammation, left ankle, currently 
evaluated as 10 percent disabling.  

4.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as noncompensable.  

6.  Entitlement to an increased evaluation for bursitis, 
right shoulder, currently evaluated as 10 percent disabling.  

7.  Entitlement to an increased rating for carpal tunnel 
syndrome, right, currently evaluated as 10 percent disabling.  
8.  Entitlement to an increased rating for cervical 
radiculitis with degenerative disc disease, currently 
evaluated as 10 percent disabling.  

9.  Entitlement to an increased rating for hearing loss, 
left, currently evaluated as 10 percent disabling.  

10.  Entitlement to an increased rating for carpal tunnel 
syndrome, left, currently evaluated as 10 percent disabling.  

11.  Entitlement to service connection for hearing loss, 
right ear.

12.  Entitlement to service connection for irritable bowel 
syndrome.   

13.  Entitlement to service connection for bronchitis.

14.  Entitlement to service connection for a left ear 
condition (claimed as left ear pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to October 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In the veteran's April 1998 claim, he claimed bone spurs in 
both the left and right heels.  The Board notes that the 
September 1999 rating decision did include left heel 
calcaneal spur in the adjudication of the left ankle claim.  
Also, in the February 2003 notice of disagreement (NOD), the 
veteran indicated an intent to claim entitlement to service 
connection for blepharitis and entitlement to service 
connection for a skin disorder.  These matters have not been 
adjudicated by the RO and are, therefore, referred to the RO 
for appropriate action.  

Additionally, the Board notes that a statement of the case 
(SOC) was issued in May 2003 on the issues of entitlement to 
service connection for sickle cell retinopathy and 
entitlement to service connection for temporomandibular joint 
syndrome.  However, the veteran did not file a substantive 
appeal as to these issues.  Such was conceded by the 
veteran's accredited representative in the February 2004 
statement in lieu of VA Form 646.  Consequently, these issues 
are not before the Board for consideration.  

The issues of entitlement to service connection for 
labyrinthitis, entitlement to an increased evaluation for a 
left ankle disability, entitlement to an increased evaluation 
for tinnitus, entitlement to an increased evaluation for 
migraine headaches, entitlement to an increased evaluation 
for bursitis, right shoulder, entitlement to an increased 
rating for carpal tunnel syndrome, right, entitlement to an 
increased rating for cervical radiculitis with degenerative 
disc disease, entitlement to an increased rating for hearing 
loss, left, entitlement to an increased rating for carpal 
tunnel syndrome, left, entitlement to service connection for 
right ear hearing loss, entitlement to service connection for 
irritable bowel syndrome, entitlement to service connection 
for bronchitis, and entitlement to service connection for a 
left ear condition (claimed as left ear pain) are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's current right heel condition is not related to 
his active military service.


CONCLUSION OF LAW

A right heel condition was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran is claiming entitlement to service connection for 
calcaneal spur, right heel.  Despite the veteran's 
contentions, his service medical records (SMR's) are 
completely negative for any complaints of, or treatment for, 
a right heel calcaneal spur.  The SMR's do, however, include 
a September 1992 left ankle X-ray report noting calcaneal 
spur.  

As for the post-service medical evidence, a private medical 
record, dated in January 2000, does note a diagnosis of 
"calcaneal spurs bilateral feet."  It is noted that the 
veteran presented complaining of bilateral heel pain, which 
it was stated he had been experiencing for over six years, 
indicating, of course, that such pain originated during the 
veteran's active service.  However, the Board must conclude 
that this is based upon the veteran's oral history to the 
veteran, as there is no indication that the examiner reviewed 
the SMR's.  Furthermore, as indicated by the title of the 
report, this was the veteran's initial office visit.  The 
Court in LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held 
that medical history provided by the veteran does not 
transform that history into medical evidence.                

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There is no competent medical opinion of record relating the 
veteran's current right heel condition to his active service.  
To establish service connection, there must be medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson, supra.  Such 
evidence is lacking in the instant matter.  Accordingly, the 
claim must be denied.        

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between a 
right heel condition and the veteran's period of military 
service.  
 
The Board has considered the veteran's assertions in support 
of his argument that he has a right heel condition that 
should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2002 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The January 2002 letter informed the veteran that VA's duty 
to assist included trying to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  The letter also stated that VA would 
provide a medical examination or obtain a medical opinion if 
such opinion or examination was necessary to make a decision 
on his claim.      

In addition, the (SOC) reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claims, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2004), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2004).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2004).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2002 VCAA notice letter 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  For instance, the SOC 
included the language of 38 C.F.R. § 3.159(b)(1).  Thus, the 
VCAA notice, combined with the SOC, clearly complies with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for calcaneal spur, right heel, is denied.  




REMAND


In a statement received in February 2003, the veteran 
indicated that such should be accepted as his Notice of 
Disagreement with the October 2002 and December 2002 rating 
decisions.  The October 2002 rating decision, inter alia, 
granted service connection for tinnitus with an evaluation of 
10 percent, granted service connection for migraine headaches 
with an evaluation of 0 percent, granted service connection 
for bursitis, right shoulder with an evaluation of 10 
percent, increased carpal tunnel syndrome, right, from 0 
percent to 10 percent effective April 22, 1998, increased 
cervical radiculitis with degenerative disc disease from 0 
percent to 10 percent effective September 24, 2002, continued 
a 10 percent evaluation for hearing loss, left, continued a 
10 percent evaluation for carpal tunnel syndrome, left, 
denied service connection for hearing loss, right ear, denied 
service connection for irritable bowel syndrome (previously 
denied in the September 1999 rating decision), denied service 
connection for bronchitis (previously denied in the September 
1999 rating decision), and denied service connection for left 
ear condition (claimed as left ear pain) (previously denied 
in the September 1999 rating decision).  A statement of the 
case (SOC) has not been issued on these issues.  The December 
2002 rating decision continued the 10 percent evaluation for 
bursitis, right shoulder, and continued the 0 percent 
evaluation for migraine headaches. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).    

As described above, the Board notes that legislative changes 
have significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, the 
appellant has not been informed of VA's duty to assist him 
with regard to the claim of entitlement to an increased 
evaluation for residuals of chronic ligament inflammation, 
left ankle.  Under the circumstances, the Board has 
determined that it cannot issue a decision on the appellant's 
claims without prejudicing his right to due process under 
law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board therefore concludes that due process considerations 
mandate that the RO must consider the appellant's claim under 
the legislative changes contained in the Veterans Claims 
Assistance Act and insure compliance with that legislation 
with respect to both the duty to assist and the duty to 
notify.  

With regard to the veteran's claim of entitlement to an 
increased evaluation for residuals of chronic ligament 
inflammation, left ankle, the Board notes that the last VA 
examination of the left ankle was in January 1999, more than 
six years ago.  Thus, the Board has determined that the 
veteran should be afforded a VA examination in order to 
ascertain the current severity of the veteran's service-
connected left ankle disability.  

The veteran is also claiming entitlement to service 
connection for labyrinthitis for both ears, which he has also 
characterized as Meniere's syndrome, peripheral vestibular 
disorder, and endolymphatic hydrops/post-traumatic hydrops.  
It is noted that the veteran is currently service-connected 
for both tinnitus and left ear hearing loss.  A January 1994 
service medical record (SMR) does list an assessment of 
labyrinthitis.  Additionally, SMR's note left ear deafness as 
secondary to labyrinthitis, diagnosed in August 1994.    

As for the post-service medical evidence, a December 1998 VA 
general medical examination report stated that the ear canals 
were clear and that there was no sign of drainage or 
infection.  A December 1998 VA audiological examination 
report noted that tympanometry indicated normal middle ear 
pressure and normal tympanic membrane compliance, 
bilaterally.  November 1999 and December 1999 VA audiology 
consult reports noted that tympanograms were within normal 
limits in both ears.  A December 14, 1999 VA progress note 
listed an assessment of likely autoimmune response to 
previous left labyrinthitis that is now fluctuating and 
steroid responsive.  A January 2000 VA progress note reported 
that his right ear was within normal limits and that the left 
tympanic membrane was covered with a thin film of crust, but 
was mobile.  Another January 2000 VA progress note reported 
that both ears were within normal limits.  It was noted that 
the last audiological examination was December 16, 1999, 
which showed the right ear to be within normal limits and 
profound hearing loss in the left ear.  The examiner further 
stated that hearing had been stable since then without 
vestibular symptoms.  Vestibular examination revealed normal 
head thrust, abnormal Romberg (falls to the left), and 
sharpened Romberg (with eyes open).  There was horizontal 
head shaking right beating nystagmus, static acuity 20/20, 2 
Hertz oscillation goes to 20/100-2.  It was stated that there 
was fluctuating right ear sensorineural hearing loss with 
evidence of complete vestibular loss in the past, but stable 
at the time of the examination.  Findings were noted to be 
consistent with hydrops.  A February 2000 VA audiology 
consult report noted that the veteran was referred for an ENG 
for vestibular assessment.  The veteran was noted to have 
been complaining of dizziness and unsteadiness following a 
cruise.  Upon physical examination, otoscopy revealed clear 
canals and the tympanic membranes appeared intact.  The 
examiner stated that the abnormal ENG was characterized by a 
unilateral weakness of the left ear consistent with a non-
responsive left horizontal semicircular canal to bithermal 
calorics and ice water.  The right ear caloric responses were 
within normal limits.  The saccadic pursuit, lateral gaze and 
pendular eye tracking were normal and optokinetic nystagmus 
was symmetrical.  Positional testing was within normal limits 
and the Hallpike and head shake tests were within normal 
limits.  

A February 2001 VA progress note listed an assessment of 
probable Meniere's syndrome and stated that significant 
vestibular hypofunction needed to be ruled out.    

An October 2002 VA audiological examination report stated 
that immitance tests supported normal middle ear function in 
both ears.  The examiner stated that test results showed 
hearing was within normal limits in the right and that the 
left ear was anacusic.  She further stated that the hearing 
loss on the left, as well as the tinnitus, appeared to have 
started during the veteran's military service and may, 
therefore, be attributable to his military experience.  
Again, the veteran is service-connected for both tinnitus and 
left ear hearing loss.  

An October 2002 VA ear disease examination report stated that 
physical examination demonstrated both ears to be within 
normal limits.  Specifically, the external ears were well 
developed without deformity and the ear canals were clean and 
patent.  Additionally, the tympanic membranes were intact 
with normal landmarks and there was no evidence of middle ear 
pathology.  The impression was that the veteran had a 
profound hearing loss on the left ear related to an episode 
of what appeared to be labyrinthitis during military service 
in 1994.  

However, an April 15, 2003 VA ENT outpatient report listed an 
assessment of endolymphatic hydrops.  In an addendum to the 
report, the examiner listed an assessment of Meniere's 
syndrome, active in the right ear, dead ear left side.  A May 
2003 VA progress note also listed an assessment of bilateral 
endolymphatic hydrops.     

In light of the foregoing, the Board finds that a VA 
examination is necessary in order to ascertain whether the 
veteran currently suffers from any diseases of the ear, to 
specifically include Meniere's syndrome and peripheral 
vestibular disorders, and, furthermore, whether any diagnosed 
disease(s) of the ear is/are related to the veteran's active 
service.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should issue the appellant and 
his representative a statement of the 
case with regard to the issues of 
entitlement to an increased evaluation 
for tinnitus, entitlement to an increased 
evaluation for migraine headaches, 
entitlement to an increased evaluation 
for bursitis, right shoulder, entitlement 
to an increased rating for cervical 
radiculitis with degenerative disc 
disease, entitlement to an increased 
rating for left ear hearing loss, 
entitlement to an increased rating for 
left and right carpal tunnel syndrome, 
entitlement to service connection for 
right ear hearing loss, and whether new 
and material evidence has been presented 
to reopen claims of entitlement to 
service connection for irritable bowel 
syndrome, bronchitis, and a left ear 
condition (claimed as left ear pain).  
The appellant should be informed of the 
actions necessary to perfect an appeal on 
those issues.  If, and only if, an appeal 
is perfected, the case should then be 
sent to the Board for appellate 
consideration.  NOTE: the decision on 
this claim may not be announced in an 
SSOC.  38 C.F.R. § 19.31(a) (2004).

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied with regard to the veteran's 
left ankle claim.  See also 66 Fed. Reg. 
45620-32 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).  This is to include 
informing the appellant of the evidence 
necessary to be shown in order to warrant 
an increased evaluation for his service-
connected left ankle disability and of 
VA's duty to assist him with his claim on 
appeal.  The letter should also request 
that he submit to VA any evidence in his 
possession pertaining to the claim on 
appeal.  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO is to schedule the veteran for 
a VA examination in order to ascertain 
the current nature and severity of his 
service-connected left ankle disability.  
All signs and symptoms of his disability 
should be described in detail and X-rays 
should be taken.  Furthermore, in 
addition to addressing range of motion, 
the examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible, such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
The claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination for 
review.  Such review should be indicated 
on the examination report.        

4.  The RO should also schedule the 
veteran for a VA examination in order to 
determine the nature and probable 
etiology of any currently diagnosed 
disease(s) of the ear, to specifically 
include Meniere's syndrome and peripheral 
vestibular disorders.  If any disease of 
the ear is diagnosed, the examiner is to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
disease of the ear was either initially 
manifested during the veteran's military 
service or is otherwise related to his 
military service.  All indicated tests 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


